 

Case 5:21-mj-00054-HJB Document1 Filed 01/19/21 Page 1 of 10

AO 442 (Rev, 11/11) Arrest Warrant E | | [— D
UNITED STATES DISTRICT COURT JAN 19 2021

for the CLERKCU.S. DISTRICT COURT

District of Columbia BY

 

United States of America SPY, 2\-N\N- oCoosH

 

v.

Matthew Carl Mazzocco Case: 1:21-mj-00096
) Assigned to: Judge Robin M. Meriweather
) Assign Date: 1/17/2021
) Description: COMPLAINT W/ARREST WARRANT

‘“ )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Matthew Carl Mazzocco
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment © Superseding Indictment © Information © Superseding Information a Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1) & (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority

40 U.S.C. 5104(e)(2)(D) & (G) - Violent Entry and Disorderly Conduct on Capito! Grounds

Robin M. Digitally signed by Robin M.
. Meriweather

 

Issuing officer's signature

City and state: | Washington, DC __United States Magistrate Judge

Printed name and title

 

 

Return

 

This warrant was received on (date) _____, and the person was arrested on (date)
at (city and state)

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
Case 5:21-mj-00054-HJB Document1 Filed 01/19/21 Page 2 of 10

AO 91 (Rev. 11/11) Criminal Complaint - i L E D

    
  

UNITED STATES DISTRICT COURT JAN 19 2021
for the CLERK, U.S.
District of Columbia WES RN'D TRIGT OP ne

 

 

 

BY.
_ DEP ERK
United States of America ) Sey Z \- Y\S- ODO ra U UTY CLERK
v. ) Case: 1:21-mj-00096
Matthew Carl Mazzocco ) Assigned to: Judge Robin M. Meriweather
) Assign Date: 1/17/2021
5 Description: COMPLAINT W/ARREST WARRANT
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 6, 2021 in the county of in the
— District of Columbia _, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1752 (a)(1), (a)(2) Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority

40 U.S.C. 5104(e)(2)(D), & (G) Violent Entry and Disorderly Conduct on Capito! Grounds

This criminal complaint is based on these facts:

See attached statement of facts.

@ Continued on the attached sheet.
a Ge
= Compfainant 'y Signature -

Special Agent Tristan E, Hyland, FBI

Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

Telephone (specify reliable electronic means). Robin M. Digitally signed by Robin M.
. Meriweather
Date: 01/17/2021 Meriweather Date: 2021.01.17 14:34:20 -05'00'

 

Judge 's signature

City and state: Washington, DC United States Magistrate Judge
Printed name and title

 
Case 5:21-mj-00054-HJB Document1 Filed 01/19/21 Page 3 of 10
Case: 1:21-mj-00096
Assigned to: Judge Robin M. Meriweather
Assign Date: 1/17/2021
Description: COMPLAINT W/ARREST WARRANT

STATEMENT OF FACTS

Your affiant, Tristan E. Hyland, is a Special Agent with Federal Bureau of Investigation.
I have been in this position since November of 2019. I am currently assigned to the Joint Terrorism
Task Force in the FBI San Antonio Field Division, and previously I was a police sergeant with the
Metropolitan Police Department in Washington, D.C. Among my duties, I have been tasked with
investigating criminal activity in and around the U.S. Capitol grounds that occurred on January 6,
2021. As a Special Agent, I am authorized by law or by a Government agency to engage in or
supervise the prevention, detention, investigation, or prosecution of a violation of Federal criminal
laws. The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly
after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

Shortly thereafter, at approximately 2:20 p.m., members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
Case 5:21-mj-00054-HJB Document1 Filed 01/19/21 Page 4 of 10

violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

On January 7, 2021, an identified individual (hereinafter “Citizen 1”) called the FBI
National Threat Operations Center (NTOC) to report an individual who was inside of the U.S.
Capitol during the events of January 6, 2021. In the report, Citizen | stated that an individual
named Matt Mazzocco (MAZZOCCO) posted pictures of himself on Facebook at the U.S. Capitol
with the caption, “The capital [sic] is ours!”

A telephone interview was conducted wherein Citizen 1 reported that he does not
personally know MAZZOCCO, but he recognized MAZZOCCO because they both belong to the
same youth sports league. Citizen | was alerted to the postings by several parents in the group and
saw MAZZOCCO’s posts on the youth sports league group Facebook page. Citizen | stated that
MAZZOCCO was from San Antonio, Texas, and repeated that he observed several pictures that
MAZZOCCO posted of himself on Facebook, one of which showed him standing outside the U.S.
Capitol with the caption “The capital [sic] is ours!” Citizen | further stated that MAZZOCCO
posted a “selfie” photo taken by MAZZOCCO inside the U.S. Capito! showing a view of the U.S.
Capitol Rotunda. Citizen | did not observe MAZZOCCO with any visible weapons in these
photos. According to Citizen 1, MAZZOCCO has since deleted the Facebook photos and posts.

During an in-person follow-up interview on January 11, 2021, Citizen 1 showed agents the
youth sports league group Facebook page where he originally saw the photos of MAZZOCCO, as
well as a screenshot that Citizen 1 took of MAZZOCCO’s post. The photo was a screenshot of a
Facebook profile for a “Matt Mazzocco” with a “selfie” photo of MAZZOCCO outside of the U.S.
Capitol with the caption, “The capital [sic] is ours!”
Case 5:21-mj-00054-HJB Document1 Filed 01/19/21 Page 5 of 10

€ = Q Search < Matt Mazzocco Q

a» Matt Mazzocco ua
2 hrs + ah

The capital is ours!

 

Matt Mazzocco

The #1 ranked Branch manager in the world
by my mom! Mortgage Loan Ninja. | Know my
way around a meme

a Add Friend oO

Lives in San Antonio, Texas
{) From San Antonio, Texas

«=» See Matt's About Info

 

Ow 129 46 Comments

 

Citizen 1 did not memorialize the photo of MAZZOCCO inside the U.S. Capitol that Citizen 1
previously observed.

In addition to Citizen 1’s information, on January 7, 2021, an anonymous individual
(hereinafter “Anonymous”) called the FBI NTOC to identify MAZZOCCO as possibly involved
in the breach of the U.S. Capitol. Anonymous identified MAZZOCCO as a mortgage loan officer
for CMG Financial and said that the TikTok user @beccaboostanaccount uploaded a video
identifying MAZZOCCO. Your affiant reviewed that video, and within that video is the picture
MAZZOCCO uploaded of himself to his Facebook account with the caption, “The capital [sic] is
ours!” This is the same post already identified by Citizen 1, corroborating Citizen 1’s statements.
This video also identified MAZZOCCO as working for CMG Financial.
Case 5:21-mj-00054-HJB Document1 Filed 01/19/21 Page 6 of 10

On January 9, 2021, the FBI San Antonio Twitter account (@SanAntonioF BI) was tagged
in a Tweet at approximately 8:21 a.m. by user @pence_fly. The Tweet displayed the caption,
“This is Matt Mazzocco from San Antonio, TX. You can see him INSIDE the Capitol towards the
end of this video.” Included with the Tweet was a video of multiple individuals inside of a building
that appears to be the U.S. Capitol. Captured on the video is MAZZOCCO, whose face can be
seen on video, wearing the same hat and clothing worn in previously identified photos.

wr ——@® 0:33 / 1:00

coy ae r oe ei r or hy ey

ta eta) e iY

Se oe none d

 

At the beginning of the video, several individuals can be seen looking out of a window. Visible
through the window is the back of a police line consistent with the police line that formed in the
exterior plaza of the U.S. Capitol Building on January 6, 2021.
Case 5:21-mj-00054-HJB Document1 Filed 01/19/21 Page 7 of 10

 

Towards the end of the video MAZZOCCO can be seen walking through a hallway in which a
U.S. Capitol Police Officer is later observed on the video.
Case 5:21-mj-00054-HJB Document1 Filed 01/19/21 Page 8 of 10

es ea

Pe UN Ture oi

F|

Ce er et a a
As te eee
a AC ut |

&

Etc mes a
J} Pris 4 X se
a ai ok) SO

Tweet your reply

Se ers

 

MAZZOCCO is seen and heard on the video telling others not to take or destroy anything, and that
they were probably going to get in trouble for what they were doing. Audio from the video
includes statements from various individuals that people were on the Senate floor.

Historical flight information verified that MAZZOCCO flew from San Antonio, Texas,
and arrived at Washington Dulles International Airport on January 5, 2021, at approximately 8:44
p.m. Eastern Standard Time. MAZZOCCO then returned to San Antonio from Washington on
January 7, 2021, landing at approximately 9:46 p.m. Central Standard Time.

On January 14, 2021, your affiant interviewed an identified individual (hereinafter “Citizen
2”) who worked with MAZZOCCO at CMG Financial and has known him for over 3.5 years.
Citizen 2 viewed the Twitter video from inside the U.S. Capitol, and was asked if they could
Case 5:21-mj-00054-HJB Document1 Filed 01/19/21 Page 9 of 10

identify anyone in the video. Citizen 2 identified MAZZOCCO as the individual in the video.
Citizen 2 stated that they had not seen that video prior to the agents showing it to them. Citizen 2
was shown a second video obtained from YouTube. This video depicts the same time frame and
location as the first video but from a different angle. In this video Citizen 2 was not able to say
definitively that one of the individuals shown was MAZZOCCO because his face was not visible.
Citizen 2 did state that that there was an individual in the video wearing the same jacket and hat
that MAZZOCCO was wearing, and that it was most likely MAZZOCCO. Citizen 2 also viewed
the “selfie” photo MAZZOCCO posted on Facebook and MAZZOCCO’S driver’s license photo,
and identified the person in each photograph as MAZZOCCO.

Open source social media research showed multiple Facebook profiles associated with
usernames “Matt Mazzoco.” All but one account contained profile pictures that were not
consistent with previously seen photos of MAZZOCCO. One account, with vanity name
matt.mazzocco.5, did not contain any information including photographs, friends, or postings, and
appeared to have been sanitized to remove any content. The FBI utilized a pay-for-service open
source collection tool and found that the online username matt.mazzocco.5 was associated with
MAZZOCCO, based on certain biographical factors, including phone number, home address, and
social security number.

Based on the foregoing, your affiant submits that there is probable cause to believe that
MATTHEW CARL MAZZOCCO violated 18 U.S.C. §§ 1752(a)(1) and (2), which makes it a
crime to (1) knowingly enter or remain in any restricted building or grounds without lawful
authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct in, or within
such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,
impedes or disrupts the orderly conduct of Government business or official functions; or attempts
or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.
Case 5:21-mj-00054-HJB Document1 Filed 01/19/21 Page 10 of 10

Your affiant submits there is also probable cause to believe that MATTHEW CARL
MAZZOCCO violated 40 U.S.C. §§ 5104(e)(2)(D) and (G), which makes it a crime to willfully
and knowingly (D) uttered loud, threatening, or abusive language, or engage in disorderly or
disruptive conduct with the intent to impede, disrupt, or disturb the orderly conduct of a session of
Congress or either House of Congress, or the orderly conduct in that building of a hearing before
or any deliberations of, a committee of Congress or either House of Congress; (G) parade,
demonstrate, or picket in any of the Capitol Buildings.

Date: January 17,2021 one > _

Tristan E. Hyland
Special Agent
Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone, this 17" day of January 2021. R -*> Digitally signed by
obi n M. _ Robin M. Meriweather

‘Date: 2021.01.17
Meriweather™ 136.43 -05'00
U.S. MAGISTRATE JUDGE

 
